DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1, 3-11 and 13-20 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.
With respect to the last office action, Applicant amends claims, discusses the claim limitations, the prior art of record, the office action and further argues that the prior arts of record do not teach the amended claims limitations (see Applicant’s Remarks)
In response, Examiner notes Applicant’s arguments/amendments, however, besides that teachings of the LOYAL et al (8,125,334) in view of BRADLEY et al (2019/0220014), MICKS further discloses that the  predicted vehicle movements based on a vehicle transporting people or goods and further discloses driver or a passenger (figs.1-7, Abstract and [0023-0024), predicts vehicle motion profile corresponds to predicted inertial forces that will be experienced by a vehicle transporting people or goods and wherein the predicted vehicle motion profile comprises one or more of turning, rising, falling, acceleration, or deceleration: accessing, for each of a plurality of scenes of one or more media assets which are available for display, a respective scene motion profile, wherein each scene motion profile is associated with one or more motions depicted in an associated scene of the plurality of scenes, and wherein each scene motion profile comprises one or more of turning, rising, falling, acceleration or deceleration (figs.1-7, [0012-0014], [0023-0024], [0028-0032], [0039-0044] and [0053-0059]), the predicted future movements of the vehicle transporting people or goods, including braking, steering, acceleration, etc., and further captures images and other relevant information of vehicle, as discussed below with the other prior arts of record. Hence the amended claims do not overcome the prior arts of record. The amendments to the claims necessitated the new ground(s) of rejection discussed below. This office action is made Final.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LOYAL et al (8,125,334) in view of BRADLEY et al (2019/0220014) and further in view of MICKS et al (2017/0124407)
	As to claims 1 and 3-5, LOYAL discloses visual detection system and further discloses a method or system for presenting a scene of a media asset for display in a vehicle, comprising:
	Control circuitry configured for:
	Receiving (figs.1-6, Event Detection Environment System “EDES”; col.4, lines 40-55) vehicle status data (Col.3, lines 17-64 and Col.4, lines 7-19, EDES detects and processes environment events, all of movements around the vehicle and operations including motion), wherein the vehicle status data is sensors/cameras systems), determining from the vehicle status data, a predicted vehicle motion profile for the vehicle (figs.1-5, Col.4, lines 29-34, Col.5, lines 25-38, col.10, lines 8-21 and line 55-col.11, line 7), the EDES associated with the vehicle includes Platform Vehicle “PV”, receives, stores and processes events including vehicle status data collected from sensors around the vehicle; based on the vehicle status data, speed or movement of the platform and/or likelihood to increase the likelihood of identifying and locating source event  
          Accessing (EDES), for each of a plurality of scenes of one or more media assets which are available for display, a respective scene motion profile, wherein each scene motion profile is associated with one or more motions depicted in an associated scene of the plurality of scenes (col.1, line 65-col.2, line 24, col.4, lines 20-24, line 40-61 and col.5, lines 1-38), plurality of cameras captures moving objects “events scenes”: gunshot with a user, an explosion, a voice, etc. including various characteristic or features “motion(s)” of the objects, the various data streams is processed to identify a portion of the video data streams corresponding to the time and location of the object(s);
          Determining the vehicle motion profile with the respective scene motion profiles; identifying a first scene of the plurality of scenes based on the comparing; and providing the first scene for display at a device associated with the vehicle, including updating the display as to the AV information based on the user profile (Col.5, lines 1-38, Col.8, line 56-Col.9, line 7 and lines 17-67), note the various data streams is processed by determining the images and the movements “event (object or image) and/or vehicle data to identify a portion of the video data streams corresponding to the time and location of the object(s), furthermore timestamps, metadata, etc., of captured events or scenes for processing, generating streaming videos or images with respective to each location and detected environmental events;
image(s)/event(s) with motion data and Vehicle status data which includes location(s), speed changes and direction of travel and where the processing is based on other movements around the vehicle and other environmental events with respective motion data (moving objects and changing features), relative the vehicle movement (Col.5, lines 1-38, Col.8, line 56-Col.9, line 7 and lines 17-54), generates metadata of the environmental detected events including user interactions and operations of the vehicle (Col.8, line 56-Col.9, line 16), BUT appears silent as determining a similarity score between the predicted vehicle motion profile and the respective scene motion profiles, identifying scene(s) and selecting scene(s) based on the similarity scores, accessing a user profile, wherein identifying scene)s) comprises: identifying a subset of the similarity scores that exceed a similarity value, wherein a subset of the plurality of scenes is associated with the subset of similarity scores; and selecting the first scene from the subset of scenes based on the user profile.
	However, in the same field of endeavor, BRADLEY discloses systems and method for streaming processing for vehicles and further discloses using vehicle data (location(s), dynamic speed changes, lane changes and other environment changes) to identify a vehicle motion profile for the vehicle and plurality of scenes of environment around the vehicle (figs.1-8, [0005-0006] [0021-0025] [0028-0029] and [0053-0055]) and further generates motion profile to select a scene, where the vehicle compares the vehicle motion profile with the respective scene motion profiles, determines a similarity score between the vehicle motion profile and each of the respective scene motion profiles, and identifies scene(s), selects scene(s) based on the similarity scores ([0005-0007] [0021-0025], [0028-0029] and [0053-0055]), accesses a user profile and wherein identifying scene(s) comprises: identifying a subset of the similarity scores that exceed a similarity value ([0005-0007] [0021-0025], [0028-0029] and [0053-0055]), wherein a subset of the plurality of scenes is associated with the subset of similarity scores; and selecting the first scene from the subset of scenes based on the user profile (figs.2-3, [0036-0042], [0047-0049], [0052], [0062-0066] and [0092-0096], not limited) and furthermore generates additional note identifies vehicle motion profile (dynamic speed changes, environmental conditions changes based on location(s), etc.), determines scene of environment surrounding the vehicle, priorities, scores, ranks, classification, etc. the changes including interactions classification, identifies a subset of scene associated with one or more objects of interest within the scene (vehicles, pedestrians, bicycles, buildings, roads, etc.,), analysis and comparing to a threshold value, generate a result including prediction other actions or results to meet one or more predetermined criteria, e.g. to control the vehicle and other interactions    
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of BRADLEY into the system of LOYAL to efficiently analysis and process dynamic vehicle data and associated environmental data and/or dynamic environmental events to generate desired scene or video of interest to the user or operator.
	LOYAL as modified by BRADLEY further discloses generating vehicle profile based on movement of platform associated with the vehicle (see LOYAL, Col.5, lines 25-38) and other disclosure as discussed above, BUT appear silent as to wherein the predicted vehicle motion profile corresponds to predicted inertial forces that will be experienced by a vehicle occupant and wherein the predicted vehicle motion profile comprises one or more of turning, rising, falling, acceleration, or deceleration: accessing, for each of a plurality of scenes of one or more media assets which are available for display, a respective scene motion profile, wherein each scene motion profile is associated with one or more motions depicted in an associated scene of the plurality of scenes, and wherein each scene motion profile comprises one or more of turning, rising, falling, acceleration, or deceleration. 
MICKS discloses predicting vehicle movements based on drive body language (figs.1-7 and Abstract) and further discloses predicted vehicle motion profile corresponds to predicted inertial forces that will be experienced by a passenger of the vehicle and wherein the predicted vehicle motion profile comprises one or more of turning, rising, falling, acceleration, or deceleration: accessing, for each of a plurality of scenes of one or more media assets which are available for display, a respective scene motion profile, wherein each scene motion profile is associated with one or more motions depicted in an associated scene of the plurality of scenes, and wherein each scene motion profile comprises one or more of turning, rising, falling, acceleration or deceleration (figs.1-7, [0012-0014], [0023-0024], [0028-0032], [0039-0044] and [0053-0059]), note the predicted future movements of the vehicle transporting people or goods (further discusses  a driver or passenger), including braking, steering, acceleration, etc., and further captures images and other relevant information of vehicle 
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of MICKS into the system of LOYAL as modified by BRADLEY to efficiently analysis and process dynamic vehicle data to include driver/occupants and other environmental data to generate desired scene(s) or video(s) of interest to the user or operator.
	As to claim 6, LOYAL further discloses where determining environmental conditions based on the information collected from one or more systems of the vehicle, wherein the first scene is further selected based on the environmental conditions (Col.12, lines 26-42), note environmental collected information includes, muzzle blast, varying sound and other environmental movements.
	Claims 7-8 are met as previously discussed in claims 1-5. 
	As to claims 9-10, LOYAL further discloses wherein providing the first scene for display at the device comprises: identifying an insertion point within a primary media asset being displayed at the device; and inserting the first scene for display at the insertion point and wherein the first scene is Col.9, line 59-Col.10, line 7, Col.11, lines 1-13, line 59-col.12 line 13 and lines 33-61), note a moving map or video may be presented and images are inserted to update changes to event(s) detected around the environment.
	As to claim 11 and 13-15, the claimed “A system for presenting a scene of media asset…” is composed of all the structural elements that were discussed with respect to claims 1-5.
	Claim 16 is met as previously discussed in claim 6.
	Claims 17-18 are met as previously discussed in claims 1-5.
	Claims 19-20 are met as previously discussed in claims 9-10.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        



ANNAN Q. SHANG